Citation Nr: 0330609	
Decision Date: 11/06/03    Archive Date: 11/17/03	

DOCKET NO.  02-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for recurrent 
right ganglion cyst, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) initial rating 
for polycystic ovary disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1990 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
recurrent right ganglion cyst, assigning a 10 percent 
evaluation effective January 5, 2000, and polycystic ovary 
disease, assigning a noncompensable evaluation from 
January 5, 2000.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30-day period provided in § 3.159(b)(1), to 
respond to a VCCA duty to notify, is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, appeal is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
gynecology examination to determine the 
nature and extent of her polycystic 
ovary disease.  The claims file must be 
made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to set forth all symptoms related to the 
veteran's service-connected polycystic 
ovary disease, including indicating 
whether symptoms require continuous 
treatment or, if requiring continuous 
treatment, whether or not they are 
controlled by continuous treatment.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of her service-
connected recurrent right ganglion cyst.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to identify all 
symptoms relating to the veteran's 
service-connected recurrent right 
ganglion cyst.  The examiner is also 
requested to set forth in degrees of 
excursion any limitation of motion of 
the right wrist.  The examiner is also 
requested to:  (1) express an opinion as 
to whether pain that is related to the 
veteran's service-connected right 
ganglion cyst could significantly limit 
the functional ability of the right 
wrist during flare-ups, or when the 
right wrist is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected recurrent right 
ganglion cyst, the right wrist exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to 
identify whether the scar on the 
veteran's right wrist is superficial, 
painful on examination, or affects the 
function of any part.  A complete 
rationale for all opinions offered 
should be provided.  

4.  Then, the RO should readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




